Citation Nr: 1508013	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota




THE ISSUE

Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but concludes that additional development is necessary in this case to ensure that VA has properly discharged its duty to assist.  

Review of the Veteran's claims file reveals that the Veteran filed his initial claim for entitlement to service connection for hepatitis C in October 1998, and at that time, he identified private treatment for hepatitis C from Drs. Bartie and Gill.  Although the RO requested the Veteran's private treatment records from both doctors, Dr. Gill did not provide his records because the authorization provided by the RO had expired at the time of the request.  Although Dr. Gill's office indicated that the Veteran's records would be provided once a valid authorization was submitted, the RO did not request an updated authorization or make any other efforts to obtain these records.  The Board believes these records to be particularly relevant in this case because there is very little evidence available pertaining to the Veteran's original diagnosis of hepatitis C and any risk factors that he reported at that time.  

Additionally, a May 1992 private treatment record from Dr. Bartie refers to private treatment rendered by Dr. Carlson with regard to the initial liver function and hepatitis testing conducted prior to the Veteran's initial diagnosis of hepatitis C.  Review of the claims file does not reflect any treatment records for Dr. Carlson.  Accordingly, the RO should request that the Veteran provide authorizations for Dr. Gill and Dr. Carlson and attempt to obtain all available private treatment records.

Further, the Veteran has reported on several instances that he underwent a blood transfusion during service.  As noted in previous remands, the Veteran's service treatment records are scarce.  Nevertheless, during a January 2002 VA examination, the Veteran stated that he was hospitalized and treated for malaria while stationed in Vietnam, and that he underwent a blood transfusion during that hospitalization.  He noted that his treatment was provided at the Tay Ninh base hospital.  Review of the claims file does not reflect that the RO has conducted a search for any clinical records from the Tay Ninh base hospital.  As these records may corroborate one of the Veteran's in-service risk factors for hepatitis C, the RO should request these records.

Last, in accordance with the Board's May 2013 remand, a VA opinion was provided in June 2013 in which the VA examiner opined that the Veteran's hepatitis C was less likely than not related to his active duty service because the Veteran reported a history of intraveneous (IV) drug use and intranasal drug use and that the Center for Disease Control and Prevention (CDC) reported a risk of contracting hepatitis C from IV drug abuse of 54 percent.  The Board acknowledges that the Veteran has, on occasion, reported a history of IV drug use.  However, the Veteran's statements regarding IV drug use are inconsistent at best, and are not shown before his initial diagnosis of hepatitis C in 1992.  Because the June 2013 opinion was based significantly on the Veteran's uncorroborated reports of IV drug use, the Board does not find the opinion to be particularly probative.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, once the above described development has been conducted, the RO should request a supplemental opinion from the VA examiner who provided the June 2013 opinion, or appropriate substitute, and ask for a new opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to his active duty service, to include his reported in-service risk factors of in-service blood transfusion, and exposure to blood and bodily fluids.  The examiner should also consider any new evidence received as a result of the above-requested development, and address any other in-service risk factors identified by such development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it to provide authorization for VA to obtain records of treatment of the Veteran by Dr. Gill and Dr. Carlson.  Thereafter, attempt to obtain all private treatment records from Dr. Gill and Dr. Carlson.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Request and obtain all in-patient or clinical records of treatment of the Veteran from the Tay Ninh base hospital, dated in 1970.  All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, return the Veteran's claims file to the examiner who conducted the November 2011 VA examination and provided the January 2013 and June 2013 opinions, or an appropriate substitute.  Ask that the examiner provide a supplemental opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hepatitis C is related to active duty, to include exposure in service to blood and bodily fluids, and receipt of a blood transfusion.  In providing this opinion the examiner must accept that, while handling bleeding and wounded soldiers, he had open shrapnel wounds on his neck and leg.  The examiner must also accept that the Veteran's statements regarding IV drug use are uncorroborated and inconsistent throughout the record, and therefore should not be considered in the opinion provided.  The rationale for any opinion expressed should be set forth.  If deemed necessary by the clinician in order to provide the requested opinion(s), schedule a VA examination and have that examiner review the claims folder in conjunction with the examination, and provide the requested opinion(s).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



